FUND; VEER CASH FLOW CLO, LIMITED;
MONARCH MASTER FUNDING LTD.;
NORMANDY HILL MASTER FUND, L.P.;
GENESIS CLO 2007-1 LTD.; SCOGGIN
CAPITAL MANAGEMENT II LLC;
SCOGGIN INTERNATIONAL FUND LTD;
SCOGGIN WORLDWIDE FUND LTD; SPCP
GROUP, LLC; SOLA LTD.; SOLUS CORE
OPPORTUNITIES MASTER FUND LTD.;
VENOR CAPITAL MASTER FUND, LTD.;
FONTAINEBLEAU RESORTS, LLC;
TURNBERRY RESIDENTIAL LIMITED
PARTNER, L.P.; TURNBERRY WEST
CONSTRUCTION, INC.; JEFFREY SOFFER;
ALBERT "SONNY" KOTITE; BRUCE
WEINER; GLENN SCHAEFFER; JAMES
FREEMAN; DEVENDRA "DEVEN" KUMAR;
HOWARD KARAWAN; AND UNION LABOR
LIFE INSURANCE COMPANY,
Real Parties in Interest.

       ORDER DENYING PETITION FOR WRIT OF MANDAMUS

             This is an original petition for a writ of mandamus challenging
a district court order denying petitioners' motion to dismiss a complaint in
a tort action.
             "A writ of mandamus is available to compel the performance of
an act that the law requires as a duty resulting from an office, trust, or
station or to control an arbitrary or capricious exercise of discretion."   Int'l
Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179
P.3d 556, 558 (2008) (citations omitted); see NRS 34.160. It is within this
court's discretion to determine whether a writ petition will be considered.
Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851
(1991). Petitioners bear the burden of demonstrating that this court's
extraordinary intervention is warranted.       Pan v. Eighth Judicial Dist.
Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004). Having considered the

                                       2
                petition, answer, reply, and supporting documents, we conclude that
                petitioners have not demonstrated that our intervention by way of
                extraordinary relief is warranted.   Smith, 107 Nev. at 677, 818 P.2d at
                851. Accordingly, we
                             ORDER the petition DENIED.




                          LA-gt   (4cR   ,J.
                Douglas




                cc: Hon. Mark R. Denton, District Judge
                     Fennemore Craig Jones Vargas/Las Vegas
                     Skadden, Arps, Slate, Meagher & Flom LLP
                     Brownstein Hyatt Farber Schreck, LLP/Las Vegas
                     Carbajal & McNutt, LLP
                     Curtis, Mallet-Prevost, Colt & Mosle, LLP
                     Freidin & Dobrinsky, PA
                     Gibson, Dunn & Crutcher LLP/Los Angeles
                     Klehr Harrison Harvey Branzburg LLP
                     Kluger, Kaplan, Silverman, Katzen & Levine, P.L.
                     Kolesar & Leatham, Chtd.
                     Lionel Sawyer & Collins/Las Vegas
                     McKool Smith P.C.
                     Morris Law Group
                     Pisanelli Bice, PLLC
                     Randolph Law Firm, P.C.
                     Sylvester & Polednak, Ltd.
                     Trombley & Hanes
                     Wilkes & McHugh, P.A.
                     Williams Connolly LLP
                     Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A